DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2021.  
Applicant's election with traverse of Group II, claims 14-20 in the reply filed on February 4, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of all of the claims would not constitute a serious burden on the Examiner.  Examiner respectfully disagrees and maintains that there is a serious burden as the inventions require a different field of search (e.g. searching different classes/subclasses or electronic sources, and employing different search queries; specifically, note that the method would require searching processing/analyzing electromagnetic wave information, etc., which is not required for the search of Invention II and Invention II would require searching applications of therapeutic catheters which is not required by the search for Invention I) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 14-17 are objected to because of the following informalities:  
In claim 14, in line 1, it is suggested that the word – treatment – be added before the word “method” in order to provide consistency with further mentions of the “treatment method”. 
In claims 15-16, in line 2, the word --- the – should be inserted before the word “treating” and the word --- of --- should be inserted after the word “treating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the therapeutic catheter tip" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the diagnostic information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the image information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 19, the claim recites “wherein the diagnostic information is image information of the patient”.  The limitations are therefore directed to limiting the “diagnostic information”.  However, claim 19 is dependent upon claim 14, which makes no mention of “diagnostic information”.  Claim 19 therefore fails to further limit claim 14.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Pub No. 2014/0358123) in view of Anderson (US Pub No. 2016/0157802), as evidenced by Stark et al. (US Patent No. 6,827,670).
With regards to claim 14, Ueda et al. disclose a method of treating a patient having a lesion in each of the left (104b) and right lower limb (104a) arteries (paragraph [0154], referring to a treatment method for treating treatment targets in both the lower limbs; Figures 9-10) connected via an aortoiliac bifurcation to an aorta, the treatment method comprising:
introducing a catheter (12, “outer catheter 14”) from an artery of an arm (106) of the patient, advancing and placing a catheter tip (12a) of the catheter to at least the aortailiac bifurcation  (i.e. “connection position Z between a right common iliac artery 
inserting a therapeutic catheter (16, 18) into a lumen of the catheter (12, 14), projecting a therapeutic catheter tip of the therapeutic catheter (16) from the catheter (14) tip, and treating one of the lesions (X2) first (paragraphs [0154]-[0156]), and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip, and treating the other lesion (X1) (paragraphs [0155]-[0161]; Figures 9-10).  
However, though Ueda et al. do disclose that their method comprises using diagnostic information (i.e. radiographic image obtained by radiography) to guide the treatment method (paragraphs [0125]-[0126]) and that the order of treating the right light and the left leg can be optionally determined by the surgeon (paragraph [0155]), Ueda et al. do not specifically disclose that it is the lesion having a lower stenosis rate that is treated first and the “other lesion” that is then treated is the lesion having a higher stenosis rate. 
Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try to have the lesion having a lower stenosis rate of Ueda et al. be treated first and the “other lesion” that is then treated be the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion (i.e. lesion with lower stenosis rate) first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 

With regards to claim 16, Ueda et al. disclose that their method comprises using the therapeutic catheter (16) in the treating of the lesion having the higher stenosis rate (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 17, Ueda et al. disclose that their method comprises removing the therapeutic catheter (18) from the catheter after treating the lower stenosis rate lesion (paragraph [0156], referring to the treatment device (18) used to treat the lesion X2 is caused to retreat from the outer catheter (14)); and using a second therapeutic catheter (16, 80) in the treating of the lesion having the higher stenosis rate (paragraph [0158]; Figures 9-10).  
With regards to claim 18, Ueda et al. disclose that the catheter is a guiding catheter (14), the method comprising using a catheter assembly (12) including an inner catheter (16) inserted in a lumen of the guiding catheter (14) in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (paragraph [0089]; Figures 9-10).
With regards to claim 19, Ueda et al. disclose that the diagnostic information is image information on the patient (paragraphs [0125]-[0126], “radiographic image”).  
With regards to claim 20, Anderson discloses measuring each stenosis rate from the image information (Abstract; paragraphs [0051], [0077]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,569 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially . 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/170,508 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

s 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/171,241 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it represents the severity of stenosis (i.e. increased severity represents a high rate of stenosis, etc.); Figure 8A).  The measurements are used to output a quantity that is an objective measure of the risk associated with the patient’s condition based upon the provided imaging data (paragraph [0077]; note the output provides an indication of the to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/175,277 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since . 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,582 in view of Anderson. With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the . 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/194,638 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially . 
This is a provisional nonstatutory double patenting rejection.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/176,054 in view of Anderson. With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

s 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/265,179 in view of Anderson.  With regards to claim 14-20, the copending application meets most of the limitations of claim 14-20 of the instant application (i.e. a method of treating a patient having a lesion in each of the left and right lower limb arteries comprising of introducing a catheter from an artery of an arm of the patient, inserting a therapeutic catheter into the lumen of the catheter, etc.).  However, the copending application does not specifically disclose that the lesion having a lower stenosis rate is treated first and then the lesion having a higher stenosis rate is treated. Anderson discloses assessing the severity of a blockage and the treatment thereof, which comprises of acquiring image data to collect physiologic measurements, wherein the image-based physiologic measurements may include a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis (note that this would provide information about the rate of stenosis (i.e. stenosis rate) and a length of a lesion and/or determining whether length of the lesion is greater than 20 mm or another length (i.e. longer lesion) (Abstract; paragraphs [0002], [0051], [0077]).  Further, FFR values are calculated to indicate parts of the vessel with low severity (i.e. areas with a relatively high FFR) and areas of greater severity (i.e. areas with a moderately high FFR value) (paragraph [0072]-[0073], note that FFR serves as an index of a rate of stenosis as it represents the severity of stenosis (i.e. increased severity represents a high rate of stenosis, etc.); Figure 8A).  The measurements are used to output a quantity that is an objective measure of the risk associated with the patient’s condition based upon the provided imaging data (paragraph [0077]; note the output provides an indication of the to try to have the lesion having a lower stenosis rate of the copending application be treated first and the then treat the lesion having a higher stenosis rate (see MPEP 2143), since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the lesion having a lower stenosis rate first or the lesion having a higher stenosis rate first) and 2) would yield predictable results (i.e. treatment of the lesions) and further 3), as taught by Anderson, a lesion having a lower stenosis rate (i.e. lower severity) has been previously identified by those of ordinary skill in the art as associated with less risk/less severity, and thus one of ordinary skill in the art would recognize the lesion having a lower stenosis rate to be easier to treat and therefore would treat the less severe lesion first in order to ensure early success of the treatment.  Note that it is well known in the art that starting with easier tasks initially allows one to build up to the more challenging tasks, as evidenced by Stark et al. (US Patent No. 6,827,670; see column 13, lines 7-24). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins et al. (US Pub No. 2009/0156895) disclose planning a route as a function of which candidate pose/path optimizes the sampling of the target (Abstract; paragraph [0057]).  Soper et al. (US Pub No. 7,901,348) disclose planning a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793